DETAILED ACTION
	This office action is in response to the election filed on November 23, 2021.  Claims 7-20 are pending and now found in condition for allowance.  Non-elected claims 1-6 have been formally canceled in order to pass this application to issuance.  See the attached Examiner’s Amendment to the Record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-20, in the reply filed on November 23, 2021 is acknowledged.  Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

This application is in condition for allowance except for the presence of claims 1-6, directed to Group non-elected without traverse (see election dated November 23, 2021).  Accordingly, claims 1-6 have been canceled in the attached Examiner’s Amendment to the Record.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Non-elected claims 1-6 (without traverse on November 23, 2021) must be formally canceled in order to pass this application to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-6 (Canceled).











Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 17, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (nine (9) pages) were received on March 17, 2021.  These drawings are acknowledged.

Allowable Subject Matter
Claims 7-20 are allowed.  Claim 7 is the sole independent (method) claim, while claims 8-20 depend therefrom.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Kippenberg US ‘832; Orcutt US ‘787) does not expressly teach or reasonably suggest, in combination, each method step limitation found in independent claim 7, to create an overall “method for microwave-optical transduction” process for converting the optical pump input photons to the output frequency desired using each featured step found in the claim body.  Also, note in support of the Written Opinion (found as reference #6 on pg. 4 of the IDS dated March 17, 2021) regarding pending claim 20 of the PCT/IB2020/057214 application.  There is no anticipatory prior art reference (35 U.S.C. 102) in the current record.  Further, and for the reasons above, the Examiner is unable to present a prima facie case of obviousness to method claim 7 as required under 35 U.S.C. 103.  Claims 8-20 are allowed as including each feature of claim 7. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:

-Reference A is the parent patent ‘726.
-Reference B to Schmeing ‘026 is pertinent to another type of microwave-to-optical transducer from the same Assignee, but with different base structure.
-Reference C to Popovic ‘421 is pertinent a ring modulator with resonant cavity and CMOS compatible optical features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 18, 2022